Situation in Burma (debate)
The next item is the statements by the Council and the Commission on the situation in Burma.
President-in-Office of the Council. - (PT) Madam President, Commissioner, ladies and gentlemen, this debate and our discussions are highly topical and, of course, the Council and the Portuguese Presidency are monitoring events in Burma (Myanmar) with extreme concern.
It has been almost 20 years, in fact since the events of 1988, since Burma has witnessed the kind of demonstrations that are occurring at the moment. There is no doubt that what many commentators are saying about these latest events is true: namely that the country is at a crossroads which we regard as critical.
From the start the situation has proved to be highly volatile and, although we have made every effort to prevent the Burmese authorities from resorting to violence, today's events demonstrate that, very unfortunately, the military junta in Rangoon is still deaf to the appeals of the international community, as it has been for many years to the constant and repeated international appeals.
If well managed, the situation in recent days could have presented an unprecedented opportunity for the first steps to be taken along the road to urgent political reform and national re-evaluation of the country. We hoped that the junta would listen to the unequivocal message being sent by the demonstrators that its policies have failed.
What was in the beginning an ad hoc protest against the disproportionate rise in the price of fuel has become a vast public protest movement against the general policies of a highly dictatorial government.
Aware of the growing tension in the country, the European Union has not just stood back and watched the situation. Immediately in August it vehemently condemned the detention of various opposition leaders, in particular the so-called '88 Generation' group, which was protesting against the almost 500% rise in fuel prices. It called for the release of all political prisoners and highlighted the need to start a process of opening up, reconciliation and political reform. Just yesterday we sent a clear message of solidarity and support to the Burmese population through the Joint US-EU Statement adopted by the 27 Foreign Affairs Ministers who are meeting in New York.
We call on the authorities to respect the right of the monks, nuns and ordinary citizens to demonstrate peacefully and we stress that this situation represents a new opportunity to try and solve Burma's highly complex problems.
In another statement, also issued yesterday, the High Representative, Mr Solana, called on the Burmese authorities to continue exercising restraint and stressed that genuine peace, stability and development can only be achieved through political reform, the granting of fundamental rights and freedoms, and full inclusion of all stakeholders.
We have also discussed the situation with some of our partners in bilateral conversations on the margins of the UN General Assembly in New York. In our continuing dialogue on Burma with partners in the region, including China, India and ASEAN (Association of Southeast Asian Nations) countries, we are encouraging the latter to talk regularly to the regime, placing particular emphasis on the following points: first, the long-term stability of Burma requires a genuine transformation, especially political; second, the opening-up of the country is crucial to the development of Burma and is also in the interests of its neighbours and the international community as a whole. We have also noted that Singapore, the current Chair of the ASEAN, has at least responded with a national statement in which it hopes that the current protests can be resolved peacefully.
The EU Foreign Affairs Ministers discussed the developing situation in Burma during the Gymnich meeting held at the beginning of September, and yesterday in New York, when all 27 met, they again tackled this issue, as I have mentioned. In addition, this issue has been discussed by the Political and Security Committee in Brussels and was debated in more detail this morning within the Asia-Oceania Working Group. We are obviously assessing all possible options for another European Union reaction and, although we hope that the situation will not deteriorate even further, we must be prepared for all eventualities. We are also preparing for additional action through diplomatic channels and will remain in contact with the United Nations, in particular with Ibrahim Gambari, Special Envoy of the Secretary-General, who met with the presidency and institutions of the European Union in July, in other words immediately before the summer recess. We also remain in close contact with our colleagues in Geneva where an incisive statement was made yesterday in the Human Rights Council.
Last night, due to the worrying news reaching us from Rangoon, we felt obliged to make another appeal to the Burmese authorities, asking them not to react violently to the people's peaceful demonstrations. We clearly mentioned the possibility of increasing the existing sanctions so that the message was precise and direct. Finally, Coreper (Permanent Representatives Committee) will discuss this issue of Burma in more detail tomorrow.
Member of the Commission. - (FR) Madam President, ladies and gentlemen, like the other European institutions the Commission is obviously very concerned about the situation in Burma/Myanmar. We are keeping a very close watch on the dramatic events of recent weeks, and even of the last few hours, following the movement for resistance and peaceful protest that has been launched by the Buddhist monks.
As you know, Mrs Reding presented the Commission's analysis of the general situation on 6 September: repeated human rights violations, political repression and a general deterioration in economic conditions. I should also add to this the violations of international humanitarian law committed by the government of Burma/Myanmar against civilians and prisoners, together with the increasingly severe restrictions imposed on the ICRC as it goes about its work. In recent weeks the regime has been reaping the bitter fruits of the explosive social and political situation that it has to some extent created itself.
What should be done in the face of such events? We are entitled to think either that the situation has an air of déjà vu about it, heralding a repetition of the violent repression of 1988, or that we have reached a historic turning point. Whatever the case, events in Burma/Myanmar seem to be taking an unpredictable turn. The fact that the massive protest movement - with some 100 000 people taking to the streets of Rangoon last Monday - does not have a political agenda or any declared demands, obviously renders the situation more unstable and more precarious.
We clearly cannot rule out the possibility of the regime losing control of events as it takes action against the demonstrations. There is no doubt that the intimidation, arrests and roadblocks that we are now seeing all point to the fact that a much harder line is being taken. The arrests carried out this morning, the brutal manner in which the authorities have intervened and the fact that victims have been reported only serve to heighten our concerns. Under such circumstances our primary objective must be to prevent any violent reaction on the part of the government and to urge those in charge to show the utmost restraint. The safety and wellbeing of Aung San Suu Kyi is obviously one of our main considerations.
However, the protests have, to some extent, also provided an opportunity. They show the regime, or at least those members of it who still have some perception of reality, that poor political and economic management has meant that people are no longer frightened of taking to the streets to express anger born out of despair that has existed for far too long.
The Commission's second concern is therefore to urge the international community to persuade the government to make the gestures that are needed to restore a minimum of confidence and in this way to create the conditions under which the way can be paved towards national reconciliation. The regime has to listen to the people's aspirations for openness and democracy. Any solution to the current crisis must of course involve a participative and transparent process that will allow all the parties that are interested in national reconciliation for Burma/Myanmar to contribute fully to the country's political and economic future. This is the message that my colleague Benita Ferrero-Waldner gave to our partner countries in meetings held alongside the United Nations General Assembly.
It is also vital that the states bordering Burma/Myanmar are made aware of their particular responsibilities. I believe that China has already realised that its own long-term interests will not be served by such an explosive situation and it for one can exert a decisive influence. However, we must also persuade India, Japan and South Korea, countries that have contributed significantly to the economic needs of the Burmese regime, to do more to help resolve the present crisis. The ASEAN member states also have to be firmer in expressing their views. Any deterioration in the situation in Burma/Myanmar can only have dire consequences for the entire region.
Finally, the Commission welcomes the special role being played by the United Nations, and more specifically the good offices of its special envoy Ibrahim Gambari, whose forthcoming visit to Rangoon will be of the utmost importance. If the authorities in Burma/Myanmar again choose the road of repression, this will inevitably plunge the country into even greater international isolation, with further intolerable suffering for its people. If, on the other hand, the authorities opt for open and democratic dialogue, they will then have to clarify their future roadmap for the country, give firm commitments as to a definite date for free elections and begin a sincere dialogue with their partners. Under such circumstances the authorities in Burma/Myanmar will then be able to count on the support of the European Union and other partner nations.
on behalf of the PPE-DE Group. - Madam President, the European Union prides itself on its attention to human rights and yet it seems incapable of acting effectively against tyrannical regimes across the globe that continue to oppress and abuse their people year after year. There is a mindset that seems to think that a statement and a common position are all that is needed. The President-in-Office said in the previous debate that we should live up to what we say. I agree with him.
Throughout my time in this Parliament I have fought against two particular odious regimes: Mugabe in Zimbabwe and the military junta in Burma. Both have been the object of EU attention, but nothing has happened. We should be ashamed.
Today our attention is focused on Burma where, for the past week, the Alliance of All Burmese Buddhist Monks has courageously led massive street protests in Rangoon and many other parts of Burma. We are all shocked to see that a desperate situation has now turned to tragedy. Pictures have been flashed around the world of injured monks, smoke-filled pagodas and battered civilians as the security forces begin their crackdown. There are reports of at least five deaths, and hundreds more have been injured. We were warned almost a week ago by the radio station Burma Democratic Voice that the Government had authorised the use of firearms, and prepared for a violent conclusion to the peaceful demonstrations.
It is high time that we stopped wringing our hands and got serious. I am under no illusions. As with Zimbabwe, the key to change in Burma lies with her neighbours, China in particular. China is Burma's biggest investor, trading partner and arms supplier. There is a high-level Chinese parliamentary delegation in Parliament today, led by Mr Wang Yingfan, an influential member of the National People's Congress. I made a strong plea to him this morning for China to take action against the Burmese regime. He reiterated China's commitment to non-interference in the internal policies of other countries, but, at the same time, he assured me that China would continue to play a quiet but serious role and urge flexibility and a more positive approach on the Burmese regime. We shall see what effect this has.
Yesterday, the Presidency of the European Union announced that tougher sanctions would be imposed in the event of a violent reaction. That violence has come and those tougher sanctions must now follow if the EU is to retain any credibility on the world stage. We must also make it clear that this time we will keep our word and stick to our sanctions. There must be no repeat of the disgraceful episode in May when the Burmese Foreign Minister was allowed to attend an ASEM summit meeting in Germany in flagrant violation of the EU's own travel ban.
We cannot ignore the fact, when considering sanctions, that TOTAL Oil is one of Burma's few remaining foreign investors. TOTAL is directly helping to prop up the military junta, supplying hundreds of millions of dollars every year for the regime to maintain one of the largest armies in the world.
The Burma crisis is one that we have discussed for so long, and it is now upon us. We should remember that the men who were instrumental in the massacre of protestors in Burma 20 years ago now hold key positions in the regime. It is a pity that the Council and the Commission did not listen more closely to Parliament on these matters over the years.
Today, once more, we are tabling a strong resolution; it is short and very clear. We say to the Burmese authorities: release Aung San Suu Kyi immediately, leave the protestors alone and convene a fully representative National Convention to include the National League for Democracy. We say to the UN Security Council: meet now to address the situation in Burma and then immediately despatch your special envoy to that country. We say to the Council and the Commission: talk to the US and to ASEAN to prepare a coordinated series of measures against the Burmese regime, including economic sanctions, if it responds violently and does not respond in the way that we are saying.
on behalf of the PSE Group. - (DE) Madam President, ladies and gentlemen, Europe, indeed the whole world, is looking at Burma. Today, for the first time, blood has been shed, as my colleague from the UK has already mentioned, for nothing else can be covered up and that is a new situation in the debate.
The Socialist Group is appalled by the brutal methods deployed by the military junta against the peaceful demonstrators. We expect the UN Security Council, which is now meeting in parallel, to take immediate measures and bring its influence to bear, and that means its influence over and with China.
The second message to be sent out today must be the European Parliament's solidarity with the people of Burma: our solidarity, support and, yes, our admiration for the courage of its citizens. The Buddhist monks are not a small elite minority. They are part of the citizenry and are supported by thousands of people. Clearly, the demonstrations were triggered by the arbitrary price increases, but violations of the Universal Declaration of Human Rights and specifically of International Labour Organisation standards, torture and forced labour have been practised by the junta for years.
In the age of globalisation, isolationism is no longer an option, and that is a good thing. Democratic basic rights and the universal value system apply on the Asian continent as well. We expect the long-planned constitution in Burma to be put on the agenda straight away, and that Burma - like Thailand, interestingly, relatively soon - will hold democratic elections. It is possible to establish and implement democratic regimes in these regions.
Besides the UN and Europe, the ASEAN countries must of course also play a more active role, especially since they aspire to be something akin to an EU. The demonstrations in the Philippines today are a positive sign of solidarity in the region.
There is no turning back on the road to democracy, even in Burma.
Madam President, Commissioner, ladies and gentlemen, let me begin by humbly bowing my head before the incredible courage of the Burmese population who are peacefully protesting en masse against the military dictatorship in their country.
Today that regime embarked upon violent repression and our hearts go out to the fate of the Burmese people. The European Union must protest against this more forcefully, not only in words, but also in deeds. If the regime persists with the repression, sanctions must be stepped up and all European companies still operating in Burma called upon, if not forced, to cease their activities there. The ASEAN countries should also tighten up their position with respect to Burma, and India and China should use their influence over the regime to urge it to enter into serious dialogue with the Burmese democratic opposition.
The Burmese regime does not only repress the population in the political sphere, it has also plunged the people into abject poverty and destitution, while it is a country that has everything necessary to be prosperous. The mass demonstrations of the Burmese people provide abundant evidence that Aung San Suu Kyi certainly does not stand alone, but that she carries the hopes of the vast majority of Burmese. The Burmese regime should give her back full freedom of movement immediately and release all political prisoners, including those rounded up today.
Finally, I want to call upon the European Union to make maximum use of the instrument to promote democracy and human rights that is now at our disposal.
on behalf of the UEN Group. - Madam President, I would like to thank the President-in-Office and the Commissioner, as well as my colleagues, for their comments so far.
The national movement for democracy in Burma said 18 years ago: What will it take to make the international community persuade the authorities in Burma to take on board democracy? Do we have to be gunned down in the streets and this to appear on television cameras before the international community will respond?
Unfortunately, that prediction is now coming true. We can see that one section of Burmese society, the Buddhist monks and nuns who live a life of non-violence and of pacifism, who give to others of their time, are now being slaughtered in the streets and intimidated by the military regime. It is incorrect for people to think that any words that we speak here will achieve the ends we want to see. However, likewise it is incorrect that the world has stayed silent for so long; we can no longer remain silent. And, as colleagues have said, it is up to us to use our influence, not just against the Burma regime but also our influence with China, India and Bangladesh to ensure that there is coherence and adherence to the sanctions that are in place and the demands for democracy.
Let us act to condemn the violence against peaceful protest but let us also ensure that we can give support to those protesters.
on behalf of the Verts/ALE Group. - (ES) Madam President, it is obvious that recent events in Burma are increasingly leading us to a point of no return. I feel that the large-scale demonstrations, not only by monks and nuns, but by thousands upon thousands of people who have supported and continue to support these protests, are sending a clear message to the military junta in Burma, but also a clear message to the world, stating that the Burmese people have had enough, that they are weary of the situation and that they want change.
It is exactly that desire for change that we in the EU and the international community in general ought to support. It is obvious that after 30 years of sanctions with negligible results, the policy applied must take on a radical tack, and thus international policy must involve the countries in the same region: not just China and India, as has already been said, but also Japan and Singapore, which currently holds the ASEAN Chair. This is why we ought to welcome not just the gestures made by the Council and the Commission, but also those being made in the UN to send a firm message of freedom for political opponents, particularly Aung San Suu Kyi, and in particular, a move towards democracy. I trust that at this time we cannot and must not abandon this aspiration.
Madam President, the State Peace and Development Council: that is the official name of the military regime in Burma. Now in the present crisis in which the country finds itself, more than even before, that rings out as a cruel lie.
The junta has stood for the abuse of power and misrule for decades. It makes sense that it is extremely economical with statistics. Incidentally, the vast majority of the Burmese population are victims of two-fold exploitation. Yes, indeed, two-fold exploitation: internally by the country's military rulers - anyone doing business in Burma has to operate almost exclusively through the army - and externally by the People's Republic of China, which is engaged in an extreme form of exploitation of the natural and rich agricultural resources of this south-east Asian state. Diplomats in Rangoon even go so far these days as to say: 'Burma has become a quasi-Chinese province'. In schools in the north, built by China, Mandarin is the first language and Beijing time is the official local time.
Madam President, all in all the Burmese and Chinese rulers are almost indistinguishable. I therefore call upon the Council and the Commission to be among the first to tackle robustly the Burmese rulers and Beijing about their shared responsibility for the suffering of the Burmese people.
on behalf of the ITS Group. - (IT) Madam President, Commissioner, ladies and gentlemen, when our resolutions and statements do not remain a dead letter or a feeble voice in the great ear of the Council, they are caught up in the flurry of events which certainly do not coincide with or await our plenary schedule.
A few days ago we voted almost unanimously in favour of a resolution on Burma. Its recitals detail the numerous human rights violations being perpetrated in that country today, but they omit to recall that a Marxist-inspired and then military regime has been oppressing its people for decades, with support from China as is well known. Not only is there oppression; it is worth recalling that the Burmese regime is a system that bases a large part of its power and its budget on drug trafficking.
Concerning the repression, censorship and widespread harassment that have characterised the Burmese regime for years, I would point out that there is not only the much-acclaimed Mrs Aung San Suu Kyi, not only journalists such as U Win Tin and actors such as Mr Zaganar or the well-known civil rights activist Win Naing. Let me tell you, ladies and gentlemen, that there are also the Buddhist monks, as you know, but above all else there are many sizeable minorities. These include one cultural and ethnic group in particular that was not mentioned in the resolution approved two weeks ago: the Karen people. This people has for decades refused to fall into line with a system where subsistence depends on child prostitution and the cultivation of drugs.
Merely deploring the repression with which the State Peace and Development Council crushes popular protest, while simultaneously calling for democracy in Burma, is of no more use than the forceful condemnations, the requests for immediate and unconditional release of detainees - which, I emphasise, is crucial - and everything else that we do our utmost to write, beg or threaten without much practical effect.
Even US President Bush, despite his many vacuous remarks before the UN Assembly, has one point in his favour. He has gone so far as to call for UN intervention and spoken of a country which has imposed a reign of fear, where basic freedoms are severely restricted, where ethnic minorities are persecuted, and where forced child labour, human trafficking and rape are commonplace. Mr Bush went on to announce a tightening of sanctions, as has the Presidency-in-Office of the European Union.
Well, let us hope they serve some purpose, because if they do not we will certainly not hear any threats of bombing, neither of Burma's military bases nor - still less - those of its partner, China. The situation for the Burmese opposition is like that of the decades-old struggle of the Karen people: a lot of noise in Europe and the United States, but let that country sort out its own affairs. For the time being there are no transnational interests at stake there; for the time being the usual empty words are enough for the European Union.
President-in-Office of the Council. - (PT) Madam President, Commissioner, ladies and gentlemen, I tried very briefly in my speech to give this House detailed and comprehensive information on all the political and diplomatic measures being taken and contacts being made in relation to the Burma (Myanmar) issue, on how we have been monitoring the situation and on what we have done. I should now like to reaffirm the Portuguese Presidency's absolute determination to continue monitoring closely the events developing in Burma and also to assure you that the Presidency will of course propose any measures which, in its opinion, prove our unequivocal solidarity with the people of Burma and which, at the same time, also unequivocally demonstrate to the Burmese authorities that there will be a price to pay for any further deterioration in the country's situation.
Mr President-in-Office of the Council, Mr Lobo Antunes, I would like to thank you, on behalf of the European Parliament, for having spent the entire day with us. I want you to know that we have taken note of this.
To conclude the debate, I have received six motions for resolutions pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 27 September 2007.
(The sitting was suspended at 5.40 p.m. and resumed at 6.00 p.m.)
Written statements (Rule 142)
in writing. - Burma is one of the worst and longest-lasting military dictatorships in the world. It has kept its people in abject poverty, in stark contrast to the economic success of many of its neighbours. Repression has been brutal. Contact with the outside world is severely restricted, and the situation would have been forgotten were it not for the heroism of Aung San Suu Kyi in providing a focal point for the hopes and democratic aspirations of the people of Burma. I hope that the next few days will see the end of the military regime without further bloodshed and I call on the Council and the High Representative to bring whatever pressure they can to secure that outcome.
in writing. - As Parliament's rapporteur on the free trade agreement between the EU and ASEAN, I have made it clear in all my meetings with ASEAN trade ministers and officials that Parliament would strongly resist any concessions to the current Burmese military dictatorship.
The events of the last few days, where peaceful protest led by Buddhist monks has been met with teargas and bullets, have made an awful situation worse.
I had the privilege of visiting Aung San Suu Kyi in Rangoon almost a decade ago, when her house arrest was sufficiently relaxed for her to receive rare visitors. She made it absolutely clear that she, as the representative and leader of the democratically elected National League for Democracy, overthrown by the military regime, wanted the EU to impose the strongest possible sanctions.
Now the EU and Member States should lead the demand for global UN sanctions through the Security Council. Neither we, nor the people of Burma, can wait any longer.
in writing. - (NL) A new drama is playing out in Burma. The junta has chosen confrontation with thousands of peaceful demonstrators. This is extremely regrettable, because it is wonderful that the population has had the courage to come out in resistance without help from outside. I support the unconditional release of Aung San Suu Kyi, U Khun Htun Oo, Ko Min Ko Naing and all other political prisoners and I support rapid democratic reforms.
The European Commission should make optimum use of the emergency funds, provided for in objective 1 of the Instrument for Democracy and Human Rights budget, so that sufficient support can be given to independent media, human rights activists and NGOs in Burma.
Further tightening of all the existing economic sanctions also seems unavoidable. I am in favour of joining with the British and American measures and imposing strict restrictions on trading activities and financial transactions with Burma.
Parliament should send a delegation to Burma to assess the situation for itself.
in writing. - The situation in Burma is extremely worrying. Those demonstrating against the military regime (including the monks) are showing immense courage. The regime has brutally repressed previous demonstrations and shown scant regard for the welfare of its people. International pressure must be maximised on the regime, including a commitment to hold those responsible for any atrocities in the coming days responsible before the International Criminal Court. The EU must speak to China and India, who are in a better place to pressurise the regime, asking them to intervene to protect the demonstrators and help return Burma to democracy.